I cannot concur in the holding of the majority opinion, because as I read the prohibition section, section 5410, Revised Statutes of Missouri, 1919, it in no way covers a case such as we have before us, and I think the ruling is in conflict with the object of the statutory rule as has been put by the Supreme Court in the case of Bishop v. Brittain Inv. Co., 229 Mo. l.c. 723, 129 S.W. 668: "First, equality; second, to close the door to false swearing." In this case, to my mind the contract that is in issue and on trial is the one that the petition is based upon, and not the collateral contract thereto, the assignment of an interest in the contract to this plaintiff.
If this suit involved the question as to who owned such contract or the benefit flowing therefrom, both laying claim of title thereto, then under the numerous opinions of the Supreme Court cited in the majority opinion the plaintiff would not be permitted to testify to the source of his title when the assignor was dead, and in such case I agree that the statute should apply, but that is not the case here.
It is not the contention or cause of action in issue on trial between the parties here as to who has the title to *Page 63 
this contract sued on, but the question here between the parties is whether the contract sued on, as set out in the petition, should be enforced, and the question of whether plaintiff is the owner of the contract and has purchased the outstanding interest is purely a collateral matter to the contract or cause of action at issue and on trial. I, therefore, think that to allow plaintiff to testify in this cause in no way tends to put the defendant at any disadvantage by reason of plaintiff's assignor's lips being sealed, nor does permitting such testimony offer any special premium on perjury. The reason of the rule fails, and therefore such rule should not be applied. The majority opinion is in conflict with Bishop v. Brittain Inv. Co., 229 Mo. 699, 129 S.W. 668, and I ask that the cause be certified to the Supreme Court.